DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims is/are rejected under 35 U.S.C. 103 as being unpatentable over Beyne et al, US Patent Application Publication 2017/0005000 in view of Kashiwagi, US Patent Application Publication 2011/0147955 and Cha et al, US Patent 6,355,563 and Suemasu et al, US Patent Application Publication 2003/0082356.

Regarding claim 1, Beyne teaches a method for manufacturing a semiconductor device, the method comprising (1) preparing a wafer laminate having a laminated structure comprising a first wafer 1b having a circuit forming surface comprising a wiring pattern (redistribution 3b/4b), a second wafer 1a having a main surface and a back surface opposite to the main surface, and an adhesive layer 5a/5b and provided 16 in the wafer laminate by etching the wafer laminate from the second wafer side via a mask pattern masking a portion of the main surface side of the second wafer, the hole extending through the second wafer and the adhesive layer and reaching a wiring pattern on the first wafer (as shown in figure 1K); (3) forming an insulating film 17 on an inner surface of the hole (figure 1L); (4) etching away a portion of the insulating film in the hole, the portion being on the wiring pattern (figure 1M); (6) forming a conductive portion 18 by filling a conductive material into the hole (Figure 1N).

Beyne fails to teach the adhesive layer contains an SiOC-based polymer, (5) subjecting the wafer laminate that has undergone the etching away in (4) to a cleaning treatment comprising an oxygen plasma cleaning treatment and/or an argon sputtering cleaning treatment; and the conductive portion is formed after undergoing the cleaning treatment

Kashiwagi teaches the adhesive layer contains an SiOC-based polymer (abstract) by teaching the use of a silicone resin, which is generally used in the art as an adhesive layer to bond substrates together.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kashiwagi with that of 

Beyne and Kashiwagi fail to teach (5) subjecting the wafer laminate that has undergone the etching away in (4) to a cleaning treatment comprising an oxygen plasma cleaning treatment and/or an argon sputtering cleaning treatment; and the conductive portion is formed after undergoing the cleaning treatment.

Cha teaches (5) subjecting the wafer laminate that has undergone the etching away in (4) to a cleaning treatment comprising an oxygen plasma cleaning treatment and/or an argon sputtering cleaning treatment; and the conductive portion 40 is formed after undergoing the cleaning treatment (column 3, lines 64-65 and figure 7) by teaching the use of argon as a cleaning gas for cleaning the sidewalls of the trench before formation of the interconnect.

Further, Suemasu teaches (5) subjecting the wafer laminate that has undergone the etching away in (4) to a cleaning treatment comprising an oxygen plasma cleaning treatment and/or an argon sputtering cleaning treatment; and the conductive portion is formed after undergoing the cleaning treatment [0071] because oxygen plasma is also known and generally used in the art to clean the sidewalls of the trench before formation of the interconnect.



Regarding claim 2, Suemasu in view of Cha teaches the cleaning treatment comprises an oxygen plasma cleaning treatment and a subsequent argon sputtering cleaning treatment (Note: [0071] of Suemasu teaches that the cleaning to remove residue may be done with oxygen, plasma, or a combination of the above. Therefore, performing an oxygen clean, then a subsequent argon cleaning of Cha would have been obvious to one of ordinary skill in the art).

Regarding claims 3 and 4, Beyne, Kashiwagi, Cha, and Suemasu fail to teach a treatment time of the oxygen plasma cleaning treatment is from 5 to 120 seconds and a treatment time of the argon sputtering cleaning treatment is from 0.5 to 5 minutes.

However, it has been held that the cleaning treatment time will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such feature is critical. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation". In re Aller, 220 F.2d 454,456,105 USPQ 233, 235 (CCPA 1955). 
Since the applicants have not established the criticality of the cleaning treatment time claimed and the Cha teaches an argon sputter cleaning treatment while Suemasu 

The specification contains no disclosure of either the critical nature of the claimed the cleaning treatment time or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). Any differences in the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091,231 USPQ 375 (Fed. Cir. 1986). Appellants have the burden of explaining the data in any declaration they proffer as evidence of non-obviousness. Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992). An Affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979).

Regarding claim 6, Kashiwagi teaches the adhesive layer is a cured product of an adhesive composition containing a polymerizable group-containing polyorganosilsesquioxane (abstract).

m.

However, it has been held that the thickness of the adhesive layer will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such feature is critical. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation". In re Aller, 220 F.2d 454,456,105 USPQ 233, 235 (CCPA 1955). 
Since the applicants have not established the criticality of the thickness of the adhesive layer claimed and the reference of Beyne teaches adhesive layers, each having a thickness, it would have been obvious to one of ordinary skill in the art to select a suitable thickness of the adhesive layer in the method of Beyne, Kashiwagi, Cha, and Suemasu.

The specification contains no disclosure of either the critical nature of the claimed thickness of the adhesive layer or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). Any differences in the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091,231 Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992). An Affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979).

Regarding claim 8, Beyne, Kashiwagi, Cha and Suemasu fail to teach the second wafer has a thickness of not greater than 20 m.

However, it has been held that the thickness of the second wafer will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such feature is critical. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation". In re Aller, 220 F.2d 454,456,105 USPQ 233, 235 (CCPA 1955). 
Since the applicants have not established the criticality of the thickness of the second wafer and the reference of Beyne teaches a second wafer less than 50 m, it would have been obvious to one of ordinary skill in the art to select a suitable second wafer thickness in the method of Beyne, Kashiwagi, Cha and Suemasu.

The specification contains no disclosure of either the critical nature of the claimed thickness of the second wafer or any unexpected results arising therefrom. Where In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). Any differences in the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091,231 USPQ 375 (Fed. Cir. 1986). Appellants have the burden of explaining the data in any declaration they proffer as evidence of non-obviousness. Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992). An Affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979).
Allowable Subject Matter

Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale E Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






QVJ
/DALE E PAGE/Supervisory Patent Examiner, Art Unit 2899